Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


ALLOWABILITY NOTICE

Examiner’s Amendment

1.  Applicant has authorized Examiner, via an email sent on 11/11/2021, to cancel claims 1-8, and move up claim 10 into independent claim 9, and claim 17 into independent claim 16, all based on Patent Board Decision dated 09/09/2021.  A copy of authorization email, including authorized Examiner’s amendment, is attached. 

Conclusion
2. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID ESMAEILIAN whose telephone number is (571) 270-7830. The examiner can normally be reached on 9am-5pm.  If attempts to reach the examiner by telephone 
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/MAJID ESMAEILIAN/ 
Examiner, Art Unit 2477
/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477